         Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 1 of 7




 1 KIRK. J. ANDERSON (SBN 289043)
   kanderson@budolaw.com
 2 BUDO LAW P.C.
   5610 Ward Rd., Suite #300
 3
   Arvada, CO 80002
 4 (720) 225-9440 (Phone)
   (720) 225-9331 (Fax)
 5
     Attorney(s) for Plaintiff
 6   Cedar Lane Technologies Inc.
 7                       IN THE UNITED STATES DISTRICT COURT FOR
 8
                          THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 9

10    Cedar Lane Technologies Inc.,                   Case No. 3:20-cv-01302-VC
11
                          Plaintiff,                  Patent Case
12
                          v.                          Jury Trial Demanded
13
      Blackmagic Design Inc.,
14
                          Defendant.
15

16
            CEDAR LANE’S OPPOSITION TO BLACKMAGIC’S MOTIONS TO DISMISS AND STRIKE
17

18
     Dated: August 21, 2020
19
                                                  KIRK. J. ANDERSON (SBN 289043)
20
                                                  KANDERSON@BUDOLAW.COM
21                                                BUDO LAW P.C.
      of Counsel:                                 5610 WARD RD., SUITE #300
22    Isaac Rabicoff                              ARVADA, CO 80002
      RABICOFF LAW LLC                            (720) 225-9440 (PHONE)
23                                                (720) 225-9331 (FAX)
      73 W Monroe St
24    Chicago, IL 60603
      773-669-4590                            Counsel for Plaintiff
25    isaac@rabilaw.com                       Cedar Lane Technologies Inc.

26

27

28
                                              1
          Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 2 of 7



                                                        TABLE OF CONTENTS
 1

 2 1.       Introduction ......................................................................................................................... 3
 3 2.       Legal Standards ................................................................................................................... 3
            2.1    Motions to Strike ..................................................................................................... 3
 4
            2.2    Rule 12(b)(6) motions ........................................... Error! Bookmark not defined.
 5   3.     Blackmagic’s Motion to Strike should be Denied .............................................................. 4
 6          3.1    Cedar Lane properly amended pleadings as of right under Rule 15(a)(1)(B). ........ 4
            3.2    Should this Court determine that leave to amend was required, Cedar Lane
 7                 has good cause to amend, and leave should be granted. ......................................... 4
 8   4.     Blackmagic’s Motion to Dismiss should be denied. ........................................................... 5
     5.     Conclusion ........................................................................................................................... 6
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            2
         Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 3 of 7




 1      1. INTRODUCTION
 2
            When evaluating Blackmagic’s Motions, this Court should consider these key points:
 3
            •       Cedar Lane properly amended pleadings as of right under Rule 15(a)(1)(B);
 4

 5          •       Should this Court determine that leave to amend was required, Cedar Lane has good
 6
            cause to amend, and leave should be granted; and
 7

 8          •       Cedar Lane adequately plead induced infringement.
 9
            Blackmagic’s Motions should be denied.
10

11      2. LEGAL STANDARDS

12          2.1     Motions to Strike
13          “A court has discretion to strike a complaint where it fails to comply with Rule 15(a).”
14
     Vaupen v. Branston, No. 17-cv-05453-DMR, 2018 U.S. Dist. LEXIS 80280, *16 (N.D. Cal. May
15
     10, 2018).
16
            2.2     Rule 12(b)(6) motions
17

18          A motion to dismiss can succeed only when a complaint fails to state a plausible claim for

19   relief, even where all well-pleaded facts are accepted as true and viewed in the light most favorable
20   to the plaintiff. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
21
     plausibility when the pleaded factual content allows the court to draw the reasonable inference that
22
     the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
23
            And the Supreme Court instructs that this plausibility requirement is not akin to a
24

25   “probability requirement at the pleading stage; it simply calls for enough fact[s] to raise a reasonable

26   expectation that discovery will reveal” that the defendant is liable for the alleged misconduct.
27   Twombly, 550 U.S. at 556.
28
                                                        3
         Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 4 of 7




 1

 2
        3. BLACKMAGIC’S MOTION TO STRIKE SHOULD BE DENIED
 3

 4
            3.1     Cedar Lane properly amended pleadings as of right under Rule 15(a)(1)(B).

 5          The Federal Rules allow a party to amend pleadings as of right “21 days after service of a
 6
     responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever
 7
     is earlier”. FRCP 15(a)(1)(B). Cedar Lane amended pleadings (ECF No. 35) with 11 days in
 8
     response to Blackmagic’s Motion to Dismiss or in the Alternative to Strike Plaintiff's Indirect
 9

10   Infringement Claims in the Second Amended Complaint (ECF No. 30).

11          Blackmagic appears to interpret this rule as allowing only one amended as of right within an
12   entire litigation, rather than upon the occurrence of a triggering event (the filing of a Rule 12
13
     motion, for example). And yet, none of Blackmagic’s authorities suggest this interpretation of Rule
14
     15(a)(1). They simply confirm that an improperly amended pleadings should be stricken. Nor do
15
     they suggest that an improperly amended pleading should be stricken with prejudice to re-filing with
16

17   a formal request for leave to amend (Cedar Lane makes such a request below, in the alternative).

18
            3.2     Should this Court determine that leave to amend was required, Cedar Lane has
                    good cause to amend, and leave should be granted.
19
            Leave should be “freely give[n] . . . when justice so requires.” Rule 15(a)(2). Cedar Lane
20

21   made two key changes in its Third Amended Complaint, which directly addressed arguments raised

22   by Blackmagic in its latest Motions to Dismiss. The Court should grant leave for three reasons.

23          First, Cedar Lane alleged even more specific facts in support of induced infringement,
24
     providing two specific citations to Blackmagic’s user manual and product page of the accused
25
     product. See Third Amended Complaint (ECF No. 35), ¶ 17. Blackmagic at least realized that this
26
     change warranted a response, but has instead asked the Court to reject the amendment instead of
27

28   addressing it on the merits during subsequent dispositive motion briefing.

                                                         4
         Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 5 of 7




 1          Second, the Third Amended Complaint only requests relief based on direct and induced
 2
     infringement (the Second Amended Complaint also requested these forms of relief, but used an
 3
     ambiguous “and/or”: “Defendant has infringed, contributorily infringed, and/or induced
 4
     infringement”). Second Amended Complaint (ECF No. 22), pp 6-7 (Request relief paragraphs C-D).
 5

 6   This amended therefore avoids a potential ambiguity, thereby narrowing the issues in litigation.

 7          Third, Blackmagic cannot demonstrate any conceivable prejudice should the Court grant
 8   leave to amend. It has seemingly already formulated its arguments against these pleadings in its
 9
     Motion to Strike (pp 7-12), so converting this to a subsequent Motion to Dismiss would take
10
     minimal effort. In fact, allowing amendment would save time for both parties and the Court—if the
11
     Court granted the pending Motion to Dismiss with leave for further amendment, we would come
12

13   full circle back to amending pleadings, and contending with a Third Amended Complaint.

14      4. BLACKMAGIC’S MOTION TO DISMISS SHOULD BE DENIED.
15          As an initial matter, should the Court either accept Cedar Lane’s amended pleadings as of
16
     right, or grant leave to amend, Blackmagic’s Motion to Dismiss would be rendered moot. As
17
     discussed above, this result would save the most time for both the Court and the parties,
18
     streamlining the litigation process.
19

20          But should the Court still request briefing on the Motion, it should deny it on the merits.

21   First, Cedar Lane adequately plead inducement in the Second Amended Complaint. Blackmagic had
22   actual knowledge of its infringement no later than when it was served with the Original Complaint.
23
     Second Amended Complaint (ECF No. 22), ¶ 15. Despite such actual knowledge, Blackmagic
24
     induced its customers to infringe the patent-in-suit by “continu[ing] to sell the Exemplary
25
     Blackmagic Design Products and distribute product literature and website materials inducing end
26

27   users and others to use its products in the customary and intended manner that infringes the '790

28   Patent.” Id., ¶¶ 16-17.
                                                       5
         Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 6 of 7




 1          Second, the pleadings do not allege contributory infringement nor do they request relief for
 2
     contributory infringement—the request for relief is in the alternative, “Defendant has infringed,
 3
     contributorily infringed, and/or induced infringement. . .” Id, pp 6-7 (request for relief paragraphs C
 4
     and D).
 5

 6          Blackmagic’s Motion to Dismiss should thereby be denied on the merits, even based on the

 7   pleadings of the Second Amended Complaint.
 8      5. CONCLUSION
 9
            Cedar Lane therefore requests that this Court deny Blackmagic’s Motions to Strike and
10
     Dismiss.
11

12

13

14   Dated: August 21, 2020                                 Respectfully submitted,
15
                                                            /S/ KIRK J. ANDERSON
16                                                          KIRK. J. ANDERSON (SBN
                                                            289043)
17
                                                            KANDERSON@BUDOLAW.COM
18    of Counsel:                                           BUDO LAW P.C.
                                                            5610 WARD RD., SUITE #300
19    Isaac Rabicoff                                        ARVADA, CO 80002
20
      RABICOFF LAW LLC                                      (720) 225-9440 (PHONE)
      73 W Monroe St
21    Chicago, IL 60603                                     (720) 225-9331 (FAX)
22
      773-669-4590
      isaac@rabilaw.com
23                                                      Counsel for Plaintiff
24                                                      Cedar Lane Technologies Inc.
25

26

27

28
                                                        6
         Case 3:20-cv-01302-VC Document 42 Filed 08/21/20 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned certifies that a copy of the foregoing document was served on all parties
 3   who have appeared in this case on August 21, 2020, via the Court's CM/ECF system.
 4

 5
                                         /S/ KIRK J. ANDERSON
                                         KIRK. J. ANDERSON (SBN 289043)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
